OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections – Drawings

The drawings do not meet the requirements of MPEP § 608.02(e) and 37 CFR 1.84 because:

(1) The quality of the broken lines is objected to in all views as the broken lines are so close together, the lines so heavy and dark, that they are difficult to distinguish from the full solid line disclosure in places. It should be obvious, at a glance, which lines are solid and which lines are broken. (refer to 37 CFR 1.84(k)(l) for additional guidance). As the broken line environment is visible through the opaque solid line claim in this application, it is particularly essential that the lines are easily distinguishable. 
For clarity, all new drawings must be submitted in which the quality of the broken lines has been improved in all views. This may be accomplished in this case by decreasing the weight (thickness and darkness) of the broken lines, so that they can be easily distinguished from the solid line disclosure. (See following illustration for clarification)

    PNG
    media_image1.png
    745
    400
    media_image1.png
    Greyscale

(2) Numbering that appears above the figures in the drawings which is additional to the figure numbering. e.g. 9/17, 10/17, is objected to. This numbering appears to stand in for some type of page numbering, however it does not appear at the top of the page, as required in 37 CFR 1.84, and also does not correspond accurately to the actual number of pages in the document – as there are 12 sheets, not 17 as indicated by this numbering. The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin 37 CFR 1.84 (t). Therefore for clarity and accuracy, the drawings must be amended to either remove these numbers, or move them to the top of the page and modify them for accuracy. As page numbers are not actually required, the applicant may choose either option. (See following illustration for an example)

    PNG
    media_image2.png
    351
    583
    media_image2.png
    Greyscale

(3) Fig. 9 is objected to, as an error appears where several lines and the outline of a rectangular aperture on the side of the design appear to have been shifted upwards on the page, creating an inconsistency in the appearance of the design. For consistency all new drawings must be submitted in which the error has been corrected. (See below illustration for identification)

    PNG
    media_image3.png
    207
    570
    media_image3.png
    Greyscale

(4) The drawings in Figs. 14 – 17 are submitted are in such a small scale that areas of the design become unclear, raising the concern that features may become further distorted when reproduced at 2/3rd scale for publication. For clarity, the scale of the drawings must be increased so that all features of the claimed design can be clearly visible, (37 CFR 1.84 (k)). For clarity, all new drawings must be submitted in which these views have been increased in scale.

(5) Figures 3 and 17, and Figures 4 and 14 show identical images, but at different scales. Unnecessarily duplicative are discouraged in design applications. The duplicate views must be cancelled and the numbering of the remaining figures adjusted. As no detail of the scope or appearance of the design varies between each of these two figures, the duplicated represent superfluous illustrations which are not permitted. (MPEP 608.02(e)) The applicant must choose one of each of the duplicate views (either Figure 3 or 17, Figure 4 or 14) and the excess view must be cancelled. The numbering of the remaining figures must then be adjusted appropriately, both on the drawing sheet and in the specification.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

Claim Rejection – 35 U.S.C. 112

The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

(1) The scope of the claim is shown inconsistently, resulting in an inconsistent claim. Specifically, Figures 5 and 6 both show the bottom surfaces of the article, but while the speaker openings in Fig. 5 are drawn in solid line and therefore included in the claim, the same openings are drawn in broken line which is described as forming no part of the claim in Fig. 6.

    PNG
    media_image4.png
    518
    652
    media_image4.png
    Greyscale

(2) The appearance of the folding holographic display system portion of the design is drawn inconsistently throughout the drawing disclosure, resulting in an inconsistent claim. Specifically, the opacity of these elements is disclosed inconsistently.

From the top and bottom views of the design, the display system portion is understood to be comprised of four separate thin, rectangular elements attached to the case and to each other by cylindrical hinges. Two of these elements overlap. The oblique shading shows that the rectangular elements are meant to be reflective and/or transparent. What is not entirely clear from the disclosure, however, is which elements are transparent and which are simply reflective. 

For example, Fig. 13 shows the element which appears beside the front of the cell phone case when fully unfolded is transparent, that the inner layer of the two-layered element is transparent, and that the thicker element which attaches directly to the case itself at the hinge is opaque and reflective. This understanding is determined by due to objects on the other side of these elements being clearly visible through these surfaces. Figs. 8 and 10 support this understanding of the thicker element being opaque as no features are visible through it in these views, and they support an understanding where the curved second portion, behind the transparent surface, of the central element is opaque as well. 

    PNG
    media_image5.png
    706
    448
    media_image5.png
    Greyscale

However, Fig. 2 shows the same view from the front, yet none of the rear elements are visible through the transparent elements which comprise the surfaces closest to the observational point of view. Instead, there is simply a flat rectangle which appears opaque and reflective due to the context.

    PNG
    media_image6.png
    711
    550
    media_image6.png
    Greyscale


(3) The appearance of the folding holographic display system portion of the design is drawn inconsistently throughout the drawing disclosure, resulting in an inconsistent claim. The inconsistencies rise to the point of creating a design which is also indefinite and nonenabling, as multiple possible understandings of important design elements are disclosed.

Specifically, in the top and bottom views of the design, such as in Figs. 3 – 6 and 14 – 17, the cylindrical hinge features are shown to be comprised of two concentric circles, the hinge attached directly to the cell phone case having a larger central circle and the hinge attaching the elements together having a smaller central circle. The hinges are also shown to extend out beyond the edges of the rectangular elements, as they affix these elements together and to the underlying case.


    PNG
    media_image7.png
    196
    656
    media_image7.png
    Greyscale


A number of inconsistencies appear in Fig. 13. 

    PNG
    media_image8.png
    657
    463
    media_image8.png
    Greyscale

(a) Where the front hinge is flattened rather than being perfectly cylindrical, and neither hinge has a central circular element. 

    PNG
    media_image9.png
    246
    361
    media_image9.png
    Greyscale

(b) The rear opaque rectangular element comprising the display system, bracketed with hinges on either side, is disclosed inconsistently, as it is drawn much thicker in Fig. 13 than in any other view, so that the 

    PNG
    media_image10.png
    350
    366
    media_image10.png
    Greyscale

(c) Where other views of the opaque rectangular element show the corners as curved where they meet the hinge features, Fig. 13 shows the corners to be straight. At one point the bottom edge even appears to curve in the opposite direction. 

    PNG
    media_image11.png
    417
    432
    media_image11.png
    Greyscale



(d) The short curved line segment shown on the upper edge of the opaque rectangular element in other top views is not shown in Fig. 13.

    PNG
    media_image12.png
    481
    337
    media_image12.png
    Greyscale

(e) The two transparent rectangular elements also appear inconsistently in this view, as they are drawn as having no thickness at all, whereas in other views they are depicted with two parallel lines which disclose a thickness between them.

    PNG
    media_image13.png
    646
    361
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    221
    397
    media_image14.png
    Greyscale

(4) The folding holographic display portion of the design is disclosed inconsistently, resulting in an inconsistent claim. Specifically, inconsistencies are found in Figs. 10 and 12. (a) Where the hinge portions are not visible at all despite the top and bottom views of the article showing them clearly protruding beyond the edges of the rectangular elements while unfolded. (b) The bottom corners of the rectangular element shown in Fig. 12 are curved, though this view shows the article from an angle where the cell phone case is partially obscuring the panel. Even if the corners are curved, that is irrelevant as the corners are not being shown here.

    PNG
    media_image15.png
    381
    740
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    646
    615
    media_image16.png
    Greyscale

(5) The a design is drawn inconsistently, resulting in an inconsistent claim. Specifically, in Fig. 7 the hinge attaching the display system is shown, despite the top and bottom views showing that the hinge should be hidden by the edge of the central, two-layered rectangular element when the display system is fully folded. Additionally, the larger hinge which connects the thicker, opaque rectangular element and the thinner transparent element is not shown at all, though it is shown, in the top and bottom views, to protrude beyond the edges of the rectangular elements when the display system is fully folded. 

    PNG
    media_image17.png
    311
    682
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    720
    375
    media_image18.png
    Greyscale

(6) The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Fig. 1 is also inconsistent with the appearance of the folded display system shown in the top and bottom views. These views distinctly show a portion of the folded screen projecting beyond the hinge feature on the side of the phone case, but only the hinge is visible in this view.

    PNG
    media_image19.png
    280
    672
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    722
    405
    media_image20.png
    Greyscale

(7) The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Fig. 9 is described as showing “…a left-side view with the collapsible holographic display in a closed position…”, however while a feature appears which might be meant to represent the hinge, no other part of the folded display system is shown, or at least no portion which is recognizable as the display system shown in other views of the article. The top and bottom views show a series of dimensional elements which do not fold entirely flat when collapsed, and which protrude beyond the foremost hinge in multiple layers. A rounded trapezoidal feature is drawn above the potential hinge feature, but it is unclear whether this is meant to represent some portion of the folded display screen, as no shading is added to it and as it does not correspond to the shape and appearance of the display screen in other views, or whether it is meant to depict the contoured region of the cell phone case where the display system nests when fully folded. 

    PNG
    media_image21.png
    299
    586
    media_image21.png
    Greyscale

Additionally, the features which might represent the hinges in Figs. 9 and 10 are missing the two short line segments which run around the inner region of the hinges shown in other front and back views of these features. 


    PNG
    media_image22.png
    428
    611
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    730
    365
    media_image23.png
    Greyscale

(8) The appearance of the cell phone case portion of the design is disclosed inconsistently, resulting in an inconsistent claim.

Specifically, the overall shape of the cell phone case as shown through the majority of the disclosure appears to be fairly thick on the right side of the case, with a region with a shallow contoured depression on the left side where holographic display system nests when folded, and a contoured recess surrounding the camera aperture on the right side of the case. Seen from above or below, the overall plan of the cell phone case is flat on one side and with a hook-shaped edge where the recess for the display system begins.

    PNG
    media_image24.png
    324
    635
    media_image24.png
    Greyscale

However, Figs. 7 and 8 show this hooked edge as instead contoured in the opposite direction, and with no clear line where the edge of the recess begins despite the sharpness of this divide when shown in the top and bottom views. Instead, this transition is described with soft contour lines.

    PNG
    media_image25.png
    682
    850
    media_image25.png
    Greyscale

(9) The appearance of the cell phone case portion of the design is disclosed inconsistently, resulting in an inconsistent claim. 

(a) The only protrusion from the back of the cell phone case being shown as a narrow rectangular protrusion which curves slightly towards the camera aperture, rather than in the direction of the recess for the display system. The overall curvature and proportions of this protruding feature are inconsistent with the appearance of the central protruding portion of the cell phone case where it appears in all other views of the design. (b) The circular opening comprised of two concentric circular parts, which appears on the top surface of the cell phone case in Figs. 3, 4, and 14 – 17, is not shown in Fig. 13. 

    PNG
    media_image26.png
    860
    446
    media_image26.png
    Greyscale


The applicant may overcome the rejections for inconsistencies in the disclosure of the claim by amending the drawings so that the design appears consistently throughout the drawings. Special care should be taken that all amendments have support in the original disclosure of the design at the time of filing.

Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

The applicant is advised to review the drawings with special care, as due to the numerous inconsistencies it is possible that all specifics have been addressed in this rejection. It is the applicant’s responsibility to ensure that the disclosure of their claim is clear, consistent, and enabled. The applicant is also cautioned to take care that any amendments for the purpose of consistency and enablement have antecedent basis in this application as it appeared at the time of filing in order to avoid a final rejection under 35 U.S.C. 112(a) for failing to comply with the original description of the claim.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922